Citation Nr: 0415602	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-20 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of 
internal knee derangement with possible patellofemoral 
arthritis with left knee degenerative joint disease, small 
left knee joint effusion, degenerated torn lateral meniscus, 
by MRI of the left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from May 1966 to April 1968.    

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Evidence of record shows that the veteran was treated for his 
service-connected left knee disability at San Juan VA Medical 
Center as well as at the Ponce VA Satellite Clinic.  The RO 
reports that it has considered VA treatment records up to 
September 2000.  Updated treatment records from each of these 
facilities are not currently part of the evidence of record.  
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).     

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain complete 
treatment records (not just the treatment 
summary) for the veteran's service-
connected left knee disability from the 
VA Medical Center in San Juan, Puerto 
Rico, for the period of September 2000 to 
the present.

2.  The RO should also obtain complete 
treatment records for the veteran's 
service-connected left knee disability 
from the VA Satellite Clinic in Ponce, 
Puerto Rico, for the period of September 
2000 to the present.

3.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for residuals of 
internal knee derangement with possible 
patellofemoral arthritis with left knee 
degenerative joint disease, small left 
knee joint effusion, degenerated torn 
lateral meniscus, by MRI of the left 
knee.  The RO should specifically discuss 
whether a separate, compensable 
evaluation is warranted under other 
diagnostic codes used to rate knee 
disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (Impairments associated 
with a veteran's service- connected 
disability may be rated separately unless 
they constitute the same disability or 
the same manifestation); VAOPGCPREC. 23-
97 and 9-98.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since December 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




